Stern, P. J.,
concurring. — While realizing the inherent difficulties involved
in the fixing of a penalty as between life imprisonment and death, and that no hard and fast rules can be laid down as a definite standard, the writer attempted in Com. v. Ritter, 13 D. & C. 285, to formulate a set of principles which might be used roughly as governing the problem. Applying these principles, it would seem to me that the object of a sentence to deter others would necessitate in the present case the imposition of the death penalty. The forces of law and order must be proclaimed supreme, and a person under arrest must be made to understand that unlawful resistance to a police officer, causing his death, will be visited, generally speaking, by the infliction of the gravest penalty known to the law.
*610In the present proceeding, however, we are faced by the fact that the assistant district attorney who prosecuted the case not only insistently asserted that the Commonwealth did not ask for the death penalty, but that he thought that capital punishment should not be inflicted upon this defendant. While, of course, the ultimate responsibility lies with the court and the recommendation of the district attorney is merely advisory, a judge naturally would and should hesitate to impose a more severe penalty than that asked by the Commonwealth as represented by the public prosecutor. It is only for this reason that I concur with the other judges of the court in fixing the penalty at life imprisonment.